Citation Nr: 1228967	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-26 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disorder, to include as secondary to service connected disability.   

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service connected disability. 

3.  Entitlement to service connection for hypertension, to include as secondary to service connected disability.

4.  Entitlement to service connection for traumatic brain injury (TBI).  

5.  Entitlement to service connection for a heart disorder to include as secondary to service connected disability.  

6.  Entitlement to a compensable evaluation for costochodritis.  
(The issues of entitlement to an initial evaluation higher than 10 percent for service-connected vertigo, claimed as Meniere's disease and entitlement to an initial compensable evaluation for service-connected hydrocephalus with persistent ventriculomegaly are the subject of a separate Board decision.)  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2010, the Board denied service connection for a right hand disorder and for hypertension.  The decision is final. 

2.  Evidence added to the record since the final denial of entitlement to service connection for a right hand disorder in August 2010 includes evidence that was not previously before agency decision makers; however the evidence does not relate to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.

3.  Evidence added to the record since the final denial of entitlement to service connection for hypertension in August 2010 includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim 

4.  The Veteran does not have a current diagnosis of a TBI and the competent and credible evidence of record establishes that the Veteran did not suffer a head injury in service.

5.  The Veteran does not have a currently diagnosed heart disorder.  

6.  The Veteran's costochondritis is manifested by subjective complaints of intermittent chest pain and objective evidence of chest wall tenderness, but with no evidence of a defect or impairment of function. 


CONCLUSIONS OF LAW

1.  The August 2010 Board decision that denied the Veteran's claim for service connection for a right hand disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010). 

2.  New and material evidence has not been received to reopen the claim for service connection for a right hand disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2011).  

3.  The August 2010 Board decision that denied the Veteran's claim for service connection for a hypertension is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010). 

4.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2011).  

5.  A TBI was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

6.  A heart disorder was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to a service- connected disability.  38 U.S.C.A. §§ 1110, 1131 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

7.  The criteria for a compensable evaluation for costochondritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.20, 4.27, 4.55, 4.56, 4.73, Diagnostic Codes 5399-5321 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in April 2011 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

As to the service connection claim for a heart disorder and the claim for an increased evaluation, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  As to the claim for TBI, a timely and proper notice letter was sent in October 2009.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2011, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  Next, a VA examination with specific medical opinions pertinent to the issues on appeal was obtained.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  The examination provided adequate basis for rating the Veteran's disorder and for deciding the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Furthermore, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder on appeal since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The examination in this case is adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2011).  Therefore, the available records and medical evidence have been obtained in order to make determinations as to these claims.   

Moreover, while a specific examination regarding TBI was not conducted, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, and no evidence of any head injury, and no competent evidence of a nexus between service and the veteran's claim, a remand for a VA examination would unduly delay resolution.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A.  New and Material Evidence

To reopen a previously denied Board decision, or an RO decision that has become final, new and material evidence must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 3.156(a).  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for a right hand disorder and for hypertension.  Preliminarily, the Board notes that the Veteran argues that these disorders are caused or aggravated by his service connected diabetes.  The Veteran had not advanced this theory of service connection when these claims were last adjudicated.  However, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  See Boggs v. Peake, 520 F.3d 1330 (2008); see also Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Thus, the Board finds that the Veteran's claims for a right hand disorder and for hypertension as secondary to service connected disability are properly characterized as a petition to reopen his previously denied claims.  

Right Hand Disorder

In August 2010, the Board denied service connection for a right hand disorder.  
The Chairman of the Board has not ordered reconsideration and the August 2010  decision became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  The evidence considered by the Board consisted of the Veteran's service treatment records, and a VA examination report dated in August 2007.  

The service treatment records showed no complaint, diagnosis or treatment for a right hand disorder.  VA examination showed ulnar neuropathy and cubital tunnel syndrome in the right hand.  The Board denied the claim finding that there was no showing of a right hand disorder in service.  

Evidence added to the record since the August 2010 denial consists of VA treatment records and a VA examination conducted in May 2011.  The VA records dated 2010 to 2011 contain findings related to right hand complaints.  These records are new since they were not previously of record at the time of the previous decision. However the new evidence is immaterial because it is cumulative of evidence previously of record.  Furthermore, the VA examination report shows that the Veteran's file was reviewed and he was examined.  The examiner offered an opinion that the Veteran's right hand paresthesias were less likely than not due to or aggravated by his service connected diabetes.  It was noted that he was diagnosed with diabetes in 2004.  The examiner stated that the Veteran was seen for intermittent right hand paresthesias in 2007.  It was noted that at that time, his vitamin B-12 level was low and he was to be started on shots.  The examiner stated that his paresthesias were intermittent and not constant so it was less likely that any diabetes would be aggravating his right hand paresthesias. 

None of the above evidence is material as it does not raise a reasonable possibility of substantiating his claim.  Thus the newly submitted evidence cannot be material to the claim.  The evidence submitted by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  There is no competent medical evidence of record showing treatment of a right hand disorder in service or relating any current disorder to active service or a service-connected disability.  The evidence associated with the file supports a finding that the disorder is not related to his service-connected diabetes.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  

As noted, the Veteran's own statements in this regard are cumulative of his statements that were before the VA previously.  Nor is he competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (finding that "a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, new and material evidence has not been received and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R.
§ 3.156. 

Hypertension

In August 2010, the Board denied service connection for hypertension.  The Chairman of the Board has not ordered reconsideration and the August 2010  decision became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  The evidence considered by the Board consisted of the Veteran's service treatment records, and a VA examination report dated in August 2007.  

The service treatment records showed no complaint, diagnosis or treatment for a hypertension.  The VA examination showed no finding of hypertension, since the Veteran was noted to be off medication, and his hypertension had improved.  The Board denied the claim, finding that there was no evidence of a current disorder.  

Evidence added to the record since the August 2010 denial consists of VA treatment records and a VA examination conducted in May 2011.  The VA examination report is material to the Veteran's claim.  It shows that the Veteran's file was reviewed and he was examined.  The examiner noted that the Veteran was diagnosed with hypertension in 2003 or 2004 and was currently taking Losartan.  Hypertension was diagnosed.  This evidence is material.  The evidence by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, that is, a current diagnosis, and does raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156. 

B.  Entitlement to Service Connection for Traumatic Brain Injury (TBI).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

Lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr supra. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Evidence

The Veteran was examined by VA in August 2007 for auditory complaints and ear disease; he also underwent a VA general medical examination and a psychiatric examination.  He did not report a history of a head injury in service or thereafter, and he was not given a diagnosis of TBI.  Likewise, on VA examinations in March 2011 and April 2011, there was no history of a head injury reported and no finding of TBI.  Finally ,VA treatment records dated from 2007 to 2011 were negative for any history of a head injury in service or afterward and no diagnosis of TBI was noted.  

Discussion

Service treatment records do not show any specific treatment for a head injury, and none has been described by the Veteran.  Service treatment records also fail to show complaints, findings or a diagnosis of concussion or other signs attributable to a head injury in service.  Furthermore, objective studies do not support the diagnosis a current TBI.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In the absence of a chronic pathological process associated with the Veteran's neurological complaints following service (other than his already service-connected migraines and vertigo, as well as hydrocephalus with persistent ventriulomegaly), there is no reasonable basis to establish service connection.

Moreover, as the Veteran has offered no evidence or statements regarding a head injury in service, a discussion on credibility is not necessary.  He has merely submitted a claim for TBI based on his current complaints.  In this regard, he is service connected for hydrocephalus with persistent ventriculomegaly which is rated by analogy under DC 8045.  

No VA examiner has found TBI.  In this instance, the only positive opinion provided is that of the Veteran.  However, his claim that he now suffers from residuals of a head injury to include TBI involves complex medical assessments that require medical expertise.  See supra Jandreau.  The Veteran is not competent to provide more than simple medical observations, such as that he has headaches or dizziness, and he is service connected for these problems already.  The Veteran is not competent to provide complex medical opinions regarding whether the symptoms are attributable to a traumatic brain injury.  In other words, he is not competent to diagnose the condition or to provide an etiological opinion.  See supra Barr.  Thus, the lay assertions are not competent evidence and service connection pursuant to 38 C.F.R. § 3.303(d) is not warranted.  

In this case, a chronic TBI was not noted in service.  Although the Veteran has asserted that he suffers from this purported condition, post-service medical treatment records do not corroborate his assertions.  Even though the Veteran is competent to report the incidents he purportedly experienced in service and that he continues to suffer from some type of head injury residuals, competent evidence is still required to show that such a condition exists, and that there is a nexus to events in service and the continuity of symptoms.  Here the Veteran has not provided any information regarding any head injury in service and none is documented in the record.  Accordingly, the preponderance of the evidence is against the Veteran's claim. 

C.  Service Connection for a Heart Disorder

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (noting that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The Court has held that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Certain chronic disabilities, such as a heart disorder, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as provided in 38 C.F.R. § 3.300(c) a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.   

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury." Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

In the Veteran's March 2011 claim, he states that he has a heart disorder, to include as due to his service connected diabetes.  As noted above, to prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer, 3 Vet. App. 223.  In this case, other than the Veteran's assertions, the record contains no evidence of a diagnosis of a heart disability, at any time during the appeal period.  See McClain, 21 Vet. App. at 319.  Without a current showing of a heart disability, service connection is not warranted in this matter. 

There is no evidence of record indicating the Veteran has been treated for a heart disorder during the period on appeal.  When he was examined by VA in May 2011, the claims file was reviewed.  The Veteran stated that he had a heart condition and that he did not know what he was diagnosed with.  He stated that his heart beats fast with exercise.  By way of history, it was noted that an April 2011 EKG was normal, and that he was not on any medication.  On examination, there was no evidence of congestive heart failure.  There were no extra heart sounds and the rhythm was normal.  Heart size was normal.  The diagnosis was that there was no current disabling chronic diagnosed heart condition perceived by this examiner.  

The Veteran has asserted that he has current heart disability related to his service-connected diabetes.  His statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability, are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to report symptoms, he is not competent to diagnose a heart disorder.  Indeed, the Veteran has not identified a specific heart disorder at all.  Furthermore, a heart disorder, a disorder typically confirmed through diagnostic testing, is not the type of disorder which is susceptible to a lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran is not competent to report that he has a diagnosis of a heart disorder.  The medical evidence does not reflect that the Veteran has ever been diagnosed with a heart disability. 

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a heart disability related to service.  Accordingly, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

D.  Entitlement to a Compensable Evaluation for Costochodritis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.   

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  

There is no diagnostic code specific to chest wall pain.  For this reason, the RO evaluated the Veteran's service-connected disability by analogy under Diagnostic Code 5321 for Group XXI muscles, which affect muscles of respiration: the thoracic muscle group; and rates the impairment on whether it is slight, in which case it receives a 0 percent rating, moderate (10 percent rating), or moderately severe or severe (20 percent rating).  Given that the service-connected costochondritis disability appears to primarily affect the muscles of the chest, the Board finds that the Veteran is appropriately evaluated under the provisions of Diagnostic Code 5321.  Moreover, as his costochondritis essentially only involves the muscles of the chest, no other diagnostic criteria, such as the criteria for respiratory disorders, are applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Also, while the record contains medical evidence of a breathing problem, this has been associated with bronchitis, for which the Veteran is service-connected. 

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 , 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

The type of injury associated with a slight muscle disability is a simple wound of the muscle without debridement or infection.  The history with regard to this sort of injury would include service department records of superficial wound with brief treatment and return to duty, healing with good functional results and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  

The words "mild," "moderate," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Evidence

The Veteran was examined by VA in May 2011.  The examiner noted that the Veteran had no evidence of congestive heart failure or pulmonary hypertension.  He reported intermittent locking of his left side of the rib cage with no baseline pains.  It was noted that there was no through and through wound and no current symptoms.  There was a complaint of pain with no decreased coordination no increased fatigability and no weakness.  Muscle function was normal.  There was no nerve damage, tendon damage, bone damage, muscle herniation, loss of deep fascia or muscle substance and no limitation of motion of any joint.  There was tenderness to palpation over his chest wall, mid sternum, left anterior, left lateral and left posterior chest area.  

Discussion

The Veteran currently is assigned an analogous noncompensable evaluation under DC 5321, which is used in rating injuries to MG XXI, the muscles of respiration: thoracic muscle group.  In order to get the next higher 10 percent evaluation, the Veteran's disability manifested by chest pain must be consistent with the findings for a moderate muscle disability. 

The May 2011 VA examination shows that the Veteran does not have any significant cardinal signs and symptoms of a muscle disability under 38 C.F.R. 
§ 4.56(c).  Specifically, there was no evidence of any actual loss of or abnormality of muscles, loss of power, weakness, related fatigue, impairment of coordination, or any uncertainty of movement.  The most consistent symptom associated with the Veteran's disability is pain, but there is no limitation in physical movements as a result of the pain. 

The Veteran currently has intermittent chest pain, but no evidence of a defect or impairment of function.  These findings are more consistent with a slight muscle disability under 38 C.F.R. § 4.56(d)(1).  The criteria for a 10 percent evaluation are not met.  The Veteran does not have any loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Also, there is no other potentially applicable diagnostic code for consideration in this claim that would afford a higher evaluation.  

The evidence more closely approximates the schedular criteria for a noncompensable evaluation for costochondritis.  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim for further increase and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's costochondritis.  The Veteran has not required hospitalization due to this service-connected disability, and there is no evidence of a marked interference with his employment solely due to his costochondritis.  The Veteran is employed.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right hand disorder, to include as secondary to service connected disability, and the claim is not reopened.  

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service connected disability, and to that extent, the claim is granted.  

Entitlement to service connection for TBI is denied.  

Entitlement to service connection for a heart disorder to include as secondary to service connected disability is denied.  

Entitlement to a compensable evaluation for costochodritis is denied.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is claiming service connection for hypertension on a direct basis or in the alternative as secondary to service-connected disability.  He separated from service in July 2006.  The record reflects that during the August 2007 VA examination, the Veteran indicated that he had undergone past therapy for hypertension but was currently off his meds.  The Veteran reported having treatment for the disorder in service.  The diagnosis was hypertension, no longer present.  

The Veteran's service treatment records show that he was evaluated for elevated blood pressure readings during service.  He has currently been diagnosed with hypertension.  While the May 2011 VA examiner offered an opinion regarding whether the Veteran's hypertension was due to or aggravated by his service connected diabetes, the examiner did not address whether the currently diagnosed hypertension was related to the Veteran's military service.  Thus, a remand for an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate); 

Accordingly, the case is REMANDED for the following actions:

1. Refer the file to the May 2011 VA examiner for an addendum opinion.  The claims file must be completely reviewed.  The examiner should offer an opinion as to the etiology of the Veteran's hypertension, to include whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed hypertension is related to the Veteran's military service.  The examiner should specifically address the in-service findings of elevated readings.  A complete rationale must be provided.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.  If an opinion cannot be reached without resorting to speculation, the examiner must explain the basis for such an opinion.  

If examination of the Veteran is necessary, such should be arranged.  

If the May 2011 VA examiner is unavailable, send the claims folder to a similarly qualified professional to determine the inquires posed herein.  

2. Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested report does not include an adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3. Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


